Title: Puchelberg & Co. to the Commissioners: A Translation, 26 August 1778
From: Puchelberg & Co. (business)
To: First Joint Commission at Paris,Adams, John


      
       Lorient, 26 August 1778
      
      We have the honor to refer to our letter of the 24th of this month and very humbly to inform your Excellencies that yesterday an Anglo-American vessel of 20 guns, the General Mifflin commanded by Captain Daniel McNeill, arrived in our harbor from Portsmouth, New England. This captain had been cruising for 4 months, and three days ago took back from a Guernsey privateer a French vessel coming from Guadeloupe bearing sugar, coffee, and indigo. This veseel is, happily, already in our harbor, where, according to rumors, the said captain wishes to sell it on his own account. However, since the commissions carried by Captain McNeill and his officers conform to that of Captain Tucker, we presume that Mr. McNeill, Captain and Officer of the United States of America, will be obliged to report his captures to Captain Tucker and then take the shares as established for privateers, the amount of which we are ignorant. We humbly request that you give us your orders concerning this transaction. We are well aware of those your Excellencies prescribed to our associate in Nantes, Mr. Schweighauser, concerning the division of captures made by frigates and we will conform to them most scrupulously. We are, with profound respect for your Excellencies, your very humble and very obedient servants,
      
       Puchelberg & Co.
      
     